DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to Applicant’s amendment filed on April 7, 2021.
Claims 1- 8 are allowed.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Sayers (US Pub. 2020/0324481): Sayers teaches a 3d printer system and method for protecting printing parameters with a digital tag and providing user interface for obtaining 3d model.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M./Examiner, Art Unit 2115   
06/04/2021             


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115